                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

            DEANNA JOHNSON,

                 Plaintiff,
                                                    Case No. 19-cv-10167
                    v.
                                            UNITED STATES DISTRICT COURT JUDGE
         FORD MOTOR COMPANY,                        GERSHWIN A. DRAIN

                Defendant.

______________________________/
 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
   PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST AMENDED
                    COMPLAINT [#27]

                                I. INTRODUCTION

      On January 17, 2019, Plaintiff DeAnna Johnson (“Plaintiff”) filed the instant

sexual and racial harassment claims, pursuant to Michigan’s Elliot-Larsen Civil

Rights Act (“ELCRA”) and 42 U.S.C. § 1981, and sexual assault claim, pursuant to

Michigan common law, against Defendant Ford Motor Company (“Defendant”).

ECF No. 1. Plaintiff purports that she was forced to take medical leave from her

position as a Production Supervisor due to severe sexual and racial harassment from

another Production Supervisor, Mr. Nicholas Rowan. ECF No. 1, PageID.2–3.

      Presently before the Court is Plaintiff’s Motion for Leave to File First

Amended Complaint, filed on October 16, 2019. ECF No. 27. Defendant filed a


                                        1
Response on October 30, 2019. ECF No. 38. Plaintiff filed her Reply on November

6, 2019. ECF No. 42. A hearing on Plaintiff’s Motion was held on December 5,

2019. For the reasons that follow, the Court will GRANT IN PART and DENY IN

PART Plaintiff’s Motion for Leave to File First Amended Complaint [#27].

                           II. FACTUAL BACKGROUND

   A. Plaintiff’s Employment at Ford Motor Company

      Plaintiff’s claims stem from the allegedly hostile work environment she

experienced while employed at Defendant’s Dearborn Truck Plant. From the outset

of her employment in June 2018, Plaintiff was purportedly subjected to Mr. Rowan’s

unwanted comments and conduct of both a sexual and racial nature. ECF No. 27-1,

PageID.397. Mr. Rowan was allegedly directed to both teach Plaintiff her duties

and assess her performance as a new Production Supervisor.           Id.   Defendant

maintains that Mr. Rowan was not Plaintiff’s Supervisor. ECF No. 38, PageID.491.

      Plaintiff was allegedly subject to Mr. Rowan’s behavior on a “daily basis.”

ECF No. 27-1, PageID.397. Specifically, Plaintiff claims that Mr. Rowan repeatedly

asked to see her breasts. Id. Mr. Rowan also purportedly called Plaintiff names,

including “chocolate jolly rancher” and “chocolate treat.” Id. Furthermore, Mr.

Rowan “constantly asked Plaintiff to send him naked pictures.” Id.

      Mr. Rowan’s alleged verbal harassment escalated to physical harassment

when he “grabbed Plaintiff’s breast.” Id. Additionally, Mr. Rowan purportedly took


                                        2
pictures of Plaintiff without her permission. Id. at PageID.399. Plaintiff claims Mr.

Rowan also sent her “numerous sexually suggestive inappropriate texts”—including

photographs of himself in his underwear and of his genitals. Id.

      Plaintiff informed Mr. Rowan that if his behavior continued, she would report

him. ECF No. 27-1, PageID.398. She explains that she was both “fearful of [Mr.]

Rowan and his erratic behavior” and in need of her job, so she “attempted to be

pleasant with [him].”    Id.   Plaintiff insists that she never participated in nor

responded to Mr. Rowan’s “lewd talk” or “disgusting demands.” In October 2018,

Plaintiff reported Mr. Rowan to a manger Rich Mahoney. Id. at PageID.399. She

then reported this behavior to “LaDon,” who Plaintiff identifies as an “Assistant

Plant Manager at Dearborn Truck.” Id. at PageID.400. Another supervisor, Bill

Markovich, was also made aware of Plaintiff’s allegations against Mr. Rowan. Id.

      Plaintiff asserts that her “extremely toxic and hostile work environment”

forced her to take a medical leave of absence and she remains “medically unable to

return to work.” Id. at PageID.401. Defendant advised Plaintiff in a letter dated

August 22, 2019 that she was terminated. Id. at PageID.402. Plaintiff alleges in her

proposed amended complaint that she was terminated “in retaliation for [her]

protected activity, including this lawsuit.” Id. Defendant contends that Plaintiff’s

termination was a result of her failing to extend her unpaid medical leave past its

April 2019 expiration. ECF No. 38, PageID.487.

                                         3
   B. Procedural History

      On January 17, 2019, Plaintiff filed her initial Complaint against Defendant.

ECF No. 1. Her Complaint alleges: (1) sexual harassment and sexually hostile work

environment in violation of Michigan’s ELCRA; (2) racial harassment and racially

hostile work environment in violation of 42 U.S.C. § 1981; and (3) sexual assault

and battery. See id.

      Plaintiff filed a Motion to Extend Discovery and Scheduling Order Dates by

sixty days on August 23, 2019. ECF No. 14. This Court granted Plaintiff’s Motion

three days later. ECF No. 15. The fact discovery deadline was therefore extended

to November 11, 2019 and the dispositive motions deadline to December 11, 2019.

See id.; ECF No. 38, PageID.488. At the hearing, Plaintiff asserted that she has

agreed to another deposition on December 19, 2019.

      Plaintiff now requests leave to file a First Amended Complaint (“FAC”) to

include two amendments. First, Plaintiff seeks to include quid pro quo sexual

harassment language in Count I’s ELCRA claim. She explains that her proposed

amendment “simply clarifies the quid pro quo aspect of [Mr.] Rowan’s demands[.]”

ECF No. 27, PageID.390. She states that her initial Complaint “provides the facts

supporting this claim.” Id. at PageID.389. Second, Plaintiff moves to include an

additional retaliation claim. Proposed Count IV alleges that “Defendant’s retaliatory

treatment of Plaintiff, including terminating her employment, was in violation of the

                                         4
anti-retaliation provisions” of Michigan’s ELCRA and 42 U.S.C. § 1981. ECF No.

27-1, PageID.406. Plaintiff explains that this proposed amendment is a result of

events that “only arose recently.” ECF No. 27, PageID.390. At the hearing, Plaintiff

explained that she is not seeking any additional time for discovery for either of these

two proposed amendments.

      Defendant opposed Plaintiff’s Motion on October 30, 2019, arguing that the

two proposed amendments to the initial Complaint are both futile and unduly

delayed after the effective close of discovery. ECF No. 38, PageID.489. Plaintiff

filed her Reply to Defendant’s opposition on November 6, 2019. ECF No. 42.

                                  III. LEGAL STANDARDS

   A. Motion for Leave to Amend

      Federal Rule of Civil Procedure 15 governs the amendment of pleadings. In

a case where a responsive pleading has been filed, a party may amend its pleading

only with the written consent of the opposing party or by leave of the court. FED. R.

CIV. P. 15(a)(2). Defendant here does not concur in Plaintiff’s Motion; it is thus

within this Court’s discretion whether to grant Plaintiff’s Motion for Leave to File

an amended complaint. See United States ex rel. Harper v. Muskingum Watershed

Conservancy Dist., No. 15-4406, 2016 WL 6832974, at *7 (6th Cir. Nov. 21, 2016)

(“[D]istrict courts have discretion to permit or deny amendment after a defendant

files an answer to a plaintiff’s complaint”); see also Zenith Radio Corp. v. Hazeltine

                                          5
Research, Inc., 401 U.S. 321, 330 (1971) (explaining that the decision as to whether

justice requires the amendment is committed to the district court’s sound discretion).

      Pursuant to Rule 15(a)(2), “leave shall be freely given when justice so

requires.” “The thrust of Rule 15 is to reinforce the principle that cases should be

tried on their merits rather than the technicalities of pleadings.” Tefft v. Seward, 689

F.2d 637, 639 (6th Cir. 1982) (citing Conley v. Gibson, 355 U.S. 41, 48 (1957)).

      Despite this liberal amendment policy, denial may be appropriate when there

is “undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to

the opposing party by virtue of allowance of the amendment, futility of amendment,

etc.” Brown v. Chapman, 814 F.3d 436, 443 (6th Cir. 2016) (quoting Foman v.

Davis, 371 U.S. 178, 182 (1962)). A proposed amendment is “futile” if the

amendment could not withstand a Rule 12(b)(6) motion to dismiss. See Peffer v.

Thompson, 754 F. App’x 316, 320 (6th Cir. 2018); Rose v. Hartford Underwriters

Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000)).

      Here, Defendant argues that Plaintiff’s Motion is both “futile and unduly

delayed.” ECF No. 38, PageID.489. Therefore, the Court’s analysis will focus on

whether Plaintiff’s proposed Complaint can survive the motion to dismiss standard

articulated in Federal Rule of Civil Procedure 12(b)(6).         The Court will also

determine whether the second proposed amendment “rais[es] an inference of

                                           6
prejudice against [Defendant]” due to Plaintiff’s alleged undue delay in filing her

Motion. See Knight Capital Partners Corp., 930 F.3d 775, 786 (6th Cir. 2019)

(internal citation omitted).

   B. Motion to Dismiss

      Rule 12(b)(6) allows the court to make an assessment as to whether the

plaintiff has stated a claim upon which relief may be granted. The court must

construe the complaint in favor of the plaintiff, accept the allegations of the

complaint as true, and determine whether plaintiff’s factual allegations present

plausible claims. To survive a Rule 12(b)(6) motion to dismiss, plaintiff’s pleading

for relief must provide “more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (internal citations and quotations omitted).

      Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain

statement of the claim showing that the pleader is entitled to relief,” in order to “give

the defendant fair notice of what the ... claim is and the grounds upon which it rests.”

Id. Even though the complaint need not contain “detailed” factual allegations, its

“factual allegations must be enough to raise a right to relief above the speculative

level on the assumption that all of the allegations in the complaint are true.” Ass’n

of Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

(quoting Bell Atlantic, 550 U.S. at 555).

                                            7
                                       IV. ANALYSIS

      In the instant action, Plaintiff moves to amend her Complaint to specifically

(1) include quid pro quo sexual harassment language in Count I; and (2) propose an

additional count against Defendant for retaliation in violation of Michigan’s ELCRA

and 42 U.S.C. § 1981. The Court shall address each amendment in turn.

   A. Proposed Count I – Quid Pro Quo Sexual Harassment

      Plaintiff explains that her first proposed amendment “simply clarifies the quid

pro quo aspect of [Mr.] Rowan’s demands.” ECF No. 27, PageID.389–90. Further,

she states that her initial Complaint “already provides the facts supporting this claim,

including that Mr. Rowan, the Production Supervisor assigned to train Plaintiff,

constantly asked Plaintiff to show him her breasts and send him nude pictures of

herself.” Id. at PageID.389. In its brief, Defendant contends this amendment is both

futile, as it would not survive a motion to dismiss, and unduly delayed. At the

hearing, Defendant only opposed proposed Count I based on a futility argument.

The Court will therefore only assess the futility of this proposed amendment.

      Under Michigan’s ELCRA, a quid pro quo sexual harassment claim requires

proof that (1) an employee was subjected to any of the types of unwelcome sexual

conduct or communication described in the statute; and (2) her employer or her

employer’s agent used her submission to or rejection of the proscribed conduct as a

factor in a decision affecting her employment. M.C.L. 37.2013(i); Chambers v.

                                           8
Trettco, Inc., 463 Mich. 297, 310 (2000). The second prong requires proof of a

“tangible (adverse or otherwise) employment action that was shown to be causally

related to plaintiff’s submission to or rejection of” the alleged sexual harassment.

Chambers, 463 Mich. At 317. A “tangible employment action” is an “indispensable

element” of quid pro quo harassment, and only persons with supervisory powers

could effectively make such a decision. Id. at 321.

      Defendant asserts three reasons why Plaintiff’s proposed change is futile.

First, Defendant argues that Mr. Rowan was not Plaintiff’s supervisor and that

therefore, by definition, Mr. Rowan could not engage in quid pro quo harassment.

ECF No. 38, PageID.491. At the hearing, Defendant disputed Plaintiff’s use of “de

facto supervisor” to characterize Mr. Rowan. Defendant also emphasized how

Plaintiff offers minimal support for her argument that Mr. Rowan could be

considered a supervisor, as she only cites to one case from the Southern District of

New York in her Reply. See ECF No. 42, PageID.609–10 (citing to Hernandez v.

Jackson, Lewis, Schnitzler & Krupman, 997 F. Supp. 412 (S.D.N.Y. Feb. 25, 1998).

      Plaintiff cites to Hernandez v. Jackson, Lewis, Schnitzler & Krupman to

support her argument that her quid pro quo claim is viable, even though Mr. Rowan

was not her supervisor on paper. Id. at PageID.609. In Hernandez, the district court

analyzed the alleged facts under the standard for summary judgment—which is not

at issue in the instant motion. The court determined that even if Mr. Mack—the

                                         9
purported supervisor—was not a “de facto supervisor, he did at least enjoy some

degree of supervisory authority over Plaintiff[.]” Hernandez, 997 F. Supp. at 417.

      The Court agrees with Defendant that Hernandez is not persuasive authority

on this issue. However, when considering a Rule 12(b)(6) motion to dismiss, which

the Court must do when presented with a futility argument, the Court must construe

the complaint in a light most favorable to the plaintiff and accept all of her factual

allegations as true. Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008). The

Court, therefore, must assess the sufficiency of her allegations as they relate to the

proposed quid pro quo amendment.

      Plaintiff contends that Mr. Rowan held a supervisory role, as he was assigned

to train Plaintiff in her new position as a Production Supervisor. ECF No. 42,

PageID.607. Specifically, Plaintiff alleges that Mr. Rowan trained Plaintiff on how

to handle “day to day production issues, including the line going down; tracking

attendance and handling payroll for the hourly reports, and more. Id. at PageID.608.

At the hearing, Plaintiff informed the Court that Mr. Rowan trained her for

approximately two to three months. Further, she conceded that Mr. Rowan was not

her supervisor “on paper”; rather, Mr. Rowan was her “de facto supervisor.”

      Mr. Rowan testified to his alleged supervisory duties. See ECF No. 42-2.

Specifically, Mr. Rowan stated that Production Manger Mr. Craig Olah asked him

to train Plaintiff. ECF No. 42-2, PageID.624. He explained that he had discussions

                                         10
with supervisors Mr. Richard Mahoney and Mr. Billy Markovich about Plaintiff’s

training, including conversations about whether Plaintiff was “catching on” and

“how well she was doing.” Id. Mr. Rowan also testified to communicating some

verbal criticisms of Plaintiff’s progress. Id. at PageID.625 (“Only on learning issues.

As far as, like I said, had to keep writing the same things down over and over.”).

      Courts have determined within the Sixth Circuit that a quid pro quo claim of

harassment can rest on an alleged harasser’s authority to influence an adverse

employment decision, if that influence is “so significant that the harasser may be

deemed the de facto decision maker.” See, e.g., Barhouma v. Athenian Assisted

Living, Ltd., 2015 U.S. Dist. LEXIS 122742, at *14 (N.D. Ohio Sept. 15, 2015). In

order to prevail with this argument, a plaintiff must establish that the alleged harasser

had more than mere “influence” or “input” in the decision-making process. Id. The

Court need not determine whether Plaintiff’s quid pro quo claim survives on this

ground for the purposes of the instant Motion, though. The Court finds that there

are enough disputed issues of fact with respect to whether Mr. Rowan enjoyed

sufficient supervisory authority over Plaintiff to support her quid pro quo claim.

      Second, Defendant argues that “training” is not a tangible employment action

as a matter of law. ECF No. 38, PageID.492. A tangible employment action, as

explained above, is required in order to satisfy the second prong of a quid pro quo

sexual harassment claim.

                                           11
      Defendant cites to several cases within the Sixth Circuit to support its

argument that Plaintiff’s quid pro quo claim is deficient. For example, Defendant

explains that the Sixth Circuit held in Hartleip v. McNeilab, Inc. that “plaintiff could

not establish a viable quid pro quo claim because the harasser did not have

supervisory authority over her and was not directly responsible for any significant

employment decisions affecting her.” Id. (quoting Hartleip, 83 F.3d 767, 775 (6th

Cir. 1996)). However, the plaintiff in Hartleip conceded that defendant Mr. Barnes

“never had supervisory authority over her.” 83 F.3d at 775. In the instant case,

Plaintiff specifically alleges that Mr. Rowan held a “de facto” supervisory position

over her. ECF No. 42, PageID.609. In her Reply, Plaintiff emphasizes the difference

in supervisory authority between Mr. Rowan and Mr. Barnes. Id. at PageID.611.

      Defendant also cites to Iceberg v. Whole Foods Mkt. Grp. Inc., 914 F. Supp.

2d 870 (E.D. Mich. 2012) for its proposition that training is not a tangible job action.

Plaintiff clarifies that the court in Iceberg found the ELCRA quid pro quo claim

failed for several deficiencies, though, including that there was no evidence that the

conduct at issue was unwelcome given that the parties had been in a consensual

relationship. Id. at PageID.612. Additionally, the Iceberg court explained that “a

few training sessions” failed to constitute a “tangible” job detriment. 914 F. Supp.

2d at 881. In the instant matter, Plaintiff alleges “basic, ongoing training needed to

learn and succeed on the job.” See ECF No. 42, PageID.612.

                                          12
      Accordingly, this Court finds that there are disputed issues of fact with respect

to whether a denial of training can support a quid pro quo claim.

      Third and finally, Defendant argues that Plaintiff fails to allege any quid pro

quo activity. ECF No. 38, PageID.493. Specifically, it claims that Plaintiff does not

allege any proof that the “tangible employment action … was a consequence of her

rejection of, or submission to, [the] harassment.”        Id. at PageID.494 (citing

Chambers v. Trettco, Inc., 463 Mich. 297, 321 n. 8 (Mich. 2000)).

      In her proposed FAC, Plaintiff alleges that her “submission to Mr. Rowan’s

unwelcomed requests for the sexual favors was an express or implied condition of

Plaintiff receiving job benefits, including training.” ECF No. 27-1, PageID.403.

Dismissal is proper under Rule 12(b)(6) “only if it appears beyond doubt that the

plaintiff can prove no set of facts in support of the claims that would entitle him or

her to relief.” Zaluski v. United Am. Healthcare Corp., 527 F.3d 564, 570 (6th Cir.

2008). Here, Plaintiff specifically asserts a causal link related to her submission to

Mr. Rowan’s alleged sexual harassment. This Court will not dismiss the claim at

this stage based on an assessment that Plaintiff will “fail to find evidentiary support

for [her] allegations.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 563 n. 8 (2007).

      Accordingly, this Court finds that a question of fact exists about whether

Plaintiff adequately alleges quid pro quo activity.




                                          13
       This Court concludes, after viewing the allegations in a light most favorable

to Plaintiff, that the proposed Count I—alleging quid pro quo sexual harassment—

is not futile.

   B. Proposed Count IV – Retaliation in Violation of Michigan’s ELCRA and
      42 U.S.C. § 1981

       Plaintiff also proposes an additional Count in her FAC: retaliation in violation

of Michigan’s ELCRA and 42 U.S.C. § 1981. ECF No. 27-1, PageID.406–07.

Defendant disputes this proposed amendment by arguing that it is both futile and

unduly delayed.

       1. Futility of amendment

       Defendant first argues that Plaintiff’s Proposed Count IV should be denied

because it is futile. It maintains that Plaintiff cannot survive the motion to dismiss

standard by merely alleging, without supporting facts, that a purported adverse

employment action was retaliatory. ECF No. 38, PageID.495.

       In her proposed FAC, Plaintiff alleges that she received letters from

Defendant regarding her medical leave that (1) falsely state she had been cleared to

return to work from her leave on August 13, 2019; (2) she had not yet been cleared

to return to work; (3) she had to submit paperwork extending her leave no later than

August 13, 2019 or return to work on that date; (4) she received the letter late due to

an incorrect address; and (5) she was processed as “quit” effective on April 16, 2019.

See ECF No. 27-1, PageID.401–02.            Plaintiff additionally purports that her
                                          14
termination was “in retaliation for [her] protected activity, including this lawsuit.”

Id. at PageID.402. These allegations were not incorporated in Plaintiff’s initial

Complaint; Plaintiff maintains that these “recent events” were not present at the time

of her initial filing. ECF No. 42, PageID.612; see also ECF No. 27, PageID.391.

      Defendant cites to several Sixth Circuit cases for the proposition that Plaintiff

is unable to survive the motion to dismiss standard. See ECF No. 38, PageID.495–

96. In Boxill v. O’Grady, the Sixth Circuit held that Plaintiff Boxill’s complaint,

which included a retaliation claim against each defendant under 42 U.S.C. § 1981,

did not plausibly allege that any defendant took “an adverse action against her

because of her protected speech.” 935 F.3d 510, 520 (6th Cir. 2019). The court in

Boxill explained that in order to survive dismissal of a retaliation claim, a plaintiff

must allege that “(1) she engaged in protected activity; (2) her exercise of that

activity was known by the Defendant; (3) the Defendant thereafter took an action

that was materially adverse to her; and (4) there was a causal connection between

the protected activity and the materially adverse action.” Id.; see also Laster v. City

of Kalamazoo, 746 F.3d 714, 730 (6th Cir. 2014). In Boxill, Plaintiff’s claims rested

on “broad, conclusory allegations that the [Defendants] diminished her job

responsibilities.” 935 F.3d at 518.

      Defendant also cites to Koutsoukos v. Adecco USA, Inc. as support. There,

the court found that Plaintiff Koutsoukos failed to establish a prima facie case of

                                          15
retaliation since she did not allege any facts to support a causal link between the

protected activities and her transfers or removal from employment. 2017 WL

5514558, at *2 (6th Cir. July 14, 2017). Further, the court emphasized how Plaintiff

did not allege facts showing that, but for her protected activities, she would not have

been transferred or removed from employment. Id. (citing Univ. of Tex. Sw. Med.

Ctr. V. Nassar, 133 S. Ct. 2517, 2528 (2013)).

      Here, Plaintiff argues that Defendant’s letter—dated for August 6, 2019 but

not received until August 16, 2019—which notified her that she was retroactively

fired was sent in “retaliation for her protected activity – her internal discrimination

complaints, and this lawsuit.” ECF No. 42, PageID.613. Plaintiff, similar to the

plaintiffs in Boxill and Koutsoukos, does not allege any facts to support a causal link

between her protected activity and her termination, though. She instead only asserts

a conclusory allegation that her termination “was in retaliation for [her] protected

activity, including this lawsuit.”

      This Court concludes that there is no adequate factual basis to plausibly

suggest a retaliation claim here. Accordingly, this Court finds this amendment

would be futile.

      2. Undue delay in filing the Motion

      Defendant lastly asserts that Plaintiff’s Proposed Count IV will result in undue

delay and prejudice to Defendant, since it was filed less than thirty days before the

                                          16
close of fact discovery. ECF No. 38, PageID.488, 498. When a plaintiff moves to

amend just before, or after, the close of discovery, the proposed amendment “rais[es]

an inference of prejudice against its opponent.” Knight Capital Partners Corp. v.

Henkel AG & Co., KGaA, 930 F.3d 775, 786 (6th Cir. 2019) (noting that plaintiff

moved for leave the day before discovery closed).

      Here, Plaintiff argues that the events surrounding her proposed retaliation

claim “only arose recently.” ECF No. 27, PageID.390. Defendant responds that

Plaintiff “knew about all of the events allegedly supporting her last-minute motion

for leave to amend well before she filed her motion.” ECF No. 38, PageID.500.

Further, Defendant states that Plaintiff offers “no excuse for waiting until after the

effective close of discovery, and after several key depositions, before moving for

leave to amend.” Id.

      To determine what constitutes prejudice, the Sixth Circuit considers, among

other things, if the amendment would require the opponent to expend significant

additional resources to conduct discovery and prepare for trial, and if it would

significantly delay the resolution of the dispute. Rogers v. I.R.S., 822 F.3d 854, 857

(6th Cir. 2016). Once a matter’s scheduling order deadline has passed, a plaintiff

must show good cause for failure to seek leave to amend earlier. Leary v. Daeschner,

349 F.3d 888, 909 (6th Cir. 2003). District courts should also evaluate prejudice to

the opposing party before modifying the scheduling order. Id.

                                         17
      Discovery in this case was set to end on November 11, 2019. ECF No. 15.

The dispositive motion cutoff in this case is scheduled for December 11, 2019. Id.

Plaintiff filed her Motion for Leave on October 16, 2019—less than thirty days

before the close of fact discovery. ECF No. 27.

      Allowing Plaintiff to add this retaliation count at this stage would likely

require this Court to extend the scheduling order deadlines for a second time.

Plaintiff admits in her Reply that additional discovery may be necessary, as she will

“agree[] to submit to a second (half) day of being deposed by Defendant Ford.” ECF

No. 42, PageID.613. At the hearing, Plaintiff emphasized that she would not request

any additional time for discovery.          Defendant responded by explaining that

Plaintiff’s “remaining four-hour deposition” would not provide enough time to

develop this new claim. Further, Defendant asserted that Plaintiff cannot point to

facts in the current record to support this amendment.         The Court finds that

Defendant would thus likely need to expend more resources to participate in

additional discovery if it granted leave.

      Further, this Court questions how “recent” the events surrounding Plaintiff’s

proposed retaliation claim arose. In her proposed FAC, Plaintiff cites to letters from

August 2019 surrounding her alleged termination. Defendant denotes that Plaintiff’s

counsel represented in an email to Defendant’s counsel that she received notice of

her termination on August 16, 2019. See ECF No. 38-3, PageID.512; ECF No. 38,

                                            18
PageID.497. It appears, then, that Plaintiff became aware of these alleged facts

approximately two months prior to her filing of the instant Motion.

         To summarize, granting Plaintiff leave to amend for this claim of the proposed

amendment at this late stage would require a second adjournment of the current

scheduling order and thus cause prejudice to Defendant. Further, there is evidence

to suggest that Plaintiff could have filed her Motion soon after she was made aware

of the August 2019 termination letter. Lastly, this Court determined above that

Plaintiffs’ proposed Count IV alleging retaliation is futile. For these reasons, the

Court will deny Plaintiff leave to amend with respect to the proposed retaliation

claim.

                                    V. CONCLUSION

         For the reasons articulated above, the Court will GRANT IN PART and

DENY IN PART Plaintiff’s Motion for Leave to File First Amended Complaint

[#27].

         IT IS SO ORDERED.

Dated:         December 6, 2019
                                                s/Gershwin A. Drain
                                                HON. GERSHWIN A. DRAIN
                                                United States District Court Judge




                                           19
                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, December 6, 2019, by electronic and/or ordinary mail.

                               s/Teresa McGovern
                                  Case Manager




                                        20
